Citation Nr: 1547133	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This case comes before the Board of Veterans' Appeals (BVA or Board) after a lengthy and procedurally complex process which began with a November 2004 claim.  The Veteran perfected appeal in January 2007, following rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A November 2009 Board decision Remanded the issues on appeal.  A December 2011 Board decision denied the issues on appeal.  

Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claim's (Court).  In April 2013, the Court issued a Memorandum Decision vacating the Board's December 2011 decision.  The Board Remanded the appeal in March 2014.  The appeal now returns to the Board. 

After the claims file returned to the Board, the Veteran requested copies of certain documents.  The Veteran's attorney also requested an extension of time in which to submit argument and evidence once the requested documents were received.  That motion was granted.  The Veteran has now, through his attorney, submitted additional documents and evidence, including VA clinical records created after the last Supplemental Statement of the Case was issued in December 2014.  The Veteran, through his attorney, has waived his right to RO review of those documents.  Appellate review may proceed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




FINDING OF FACT

The Veteran variously reports watery or loose stools "mostly daily," or "some weeks but not others," or reports having 8 to 10 loose stools a days for 4 to 5 days every three weeks.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for IBS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Disabilities of the digestive system are assigned under the provisions of 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114, opening paragraph.  A single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture.  Id.  The Board finds that Diagnostic Code (DC) 7319 most accurately reflects the Veteran's predominant disability picture, and he has been rated pursuant to that provision since service connection was established.  His primary symptoms include gastrointestinal pain and bowel movement issues.  DC 7319 is the subject of this diagnosis (as irritable colon syndrome is a synonym for irritable bowel syndrome) and addresses both of these symptoms.

The Veteran has been awarded service connection for IBS.  Under DC 7319, a 10 percent (moderate) rating is assigned for irritable colon syndrome (IBS) (spastic colitis, mucous colitis, etc.) for frequent episodes of bowel disturbance with abdominal distress.  A 30 percent (severe) where there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

The Veteran's reports of the effects of IBS have varied during the 10 years of this appeal.  VA outpatient treatment records dated in 2005 and 2006 are devoid of evidence that the Veteran sought medical evaluation for IBS or used medication to control IBS.  At a February 2006 psychiatric examination, the Veteran reported "stomach difficulties."  At VA examination in 2007, the Veteran reported that about every weeks, he would have a period of 4 to 5 days during which he would have 8 to 10 stools per day.  

At his March 2010 VA examination, the Veteran reported he had already had two bowel movements that day, prior to reporting for the examination.  At the February 2011 VA examination, the Veteran reported watery stools three times per day, accompanied by various complaints of abdominal problems.  

At the September 2014 VA examination, the Veteran reported "loose stools mostly daily."  In contrast, at VA outpatient evaluation in December 2014, the Veteran reported that abdominal pain and loose stools were "present some weeks, not others."  The examiner noted that the Veteran "does not accepts benzodiazepines for anxiety; he fears addiction and he has basically never complied with BZ's previously prescribed to him."  

December 2014 VA outpatient treatment records disclose that the Veteran reported occasional "accidents" of urination or bowels.  There is, however, no objective clinical or non-clinical evidence which reflects the onset or frequency of episodes of fecal incontinence during the appeal period.  

The Court, in a 2013 Memorandum Decision, noted that the criteria for a 30 percent evaluation for IBS, that is, whether there is "more or less constant abdominal distress," is extraordinarily vague.  The Court also indicated that objective facts, such as that the Veteran engages in normal daily activities, lives by himself and does not require assistance with activities of daily living, and sees to his own transportation, are not equivalent to finding as to what symptoms would constitute "abdominal distress" or to establish that the frequency of abdominal distress is less than constant.  

The Veteran has not always used the same terminology to describe his IBS symptoms.  He has, in fact, provide widely varying reports of his symptoms.  However, given the "extraordinarily vague" criteria at issue, the Board must resolve reasonable doubt as to what constitutes or approximates "more or less constant abdominal distress" as necessary for a 30 percent rating under DC 7913 in the Veteran's favor.  The Board finds that the criteria for an initial 30 percent rating for IBS are met.   

The Board must consider whether the Veteran is entitled to an initial evaluation in excess of a 30 at any time during the pendency of this appeal.  Since a 30 percent evaluation is the highest schedular evaluation available under DC 7913, the Board must consider whether a higher initial rating is available under any other applicable Diagnostic Code.  

DC 7332 is used to evaluate disability due to impairment of sphincter control of the rectum and anus.  A 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent disability evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  Finally, complete loss of sphincter control warrants a 100 percent disability rating.  38 C.F.R. § 4.114.

The Veteran reports that he has changed his lifestyle, including the attire he wears to church, and reports decreased ability to travel.  However, he provided no objective evidence that he has extensive fecal leakage or frequent involuntary bowel movement.  No provider has indicated that the Veteran reported use of incontinence pads, and no provider has indicated that the Veteran was wearing incontinence pads during a treatment visit.  The objective evidence does not support a finding that the Veteran has fecal leakage or frequency of involuntary bowel movements that meets or approximates the criteria for an initial evaluation in excess of 30 percent under DC 7332.  

The Board has also considered the applicability of DC 7346, which provides criteria for rating hiatal hernia disability.  Under this diagnostic code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrant a 30 percent rating.  

In this case, the Veteran weighed 178 pounds in October 2014, 176 pounds in august 2014, and 184 pounds on January 2014, as compared to 178 pounds in April 2007.  The Veteran has not asserted, and the record does not disclose, that the Veteran has reported melena or hematemesis.  Laboratory examination of the blood conducted un December 2014, show that the Veteran's hemoglobin was 15.1 g/Dl (reference range 13-17 g/Dl) and his hematocrit was 45.6 mg/% (reference range 39-50 mg/%).  The laboratory examination reports are adverse to a finding that the Veteran has anemia; the record does not show that the Veteran was treated for anemia during the pendency of the appeal.  The evidence is against a finding that the Veteran's IBS results in severe impairment of his health, as defined for purposes of DC 7346.  

When the RO acts on this grant of an increase from 10 percent to 30 percent for the initial evaluation for IBS, the RO will determine whether the rating should be staged, and will assign an effective date for the award of increased initial compensation from 10 percent to 30 percent.  The Veteran will have an opportunity to appeal the assigned effective date for the increased initial rating.  

Extraschedular consideration

The Board must also consider whether the evidence warrants a Remand for extraschedular consideration of an initial rating in excess of 30 percent for IBS.  The threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or to contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's service-connected disability picture due to IBS is so unusual or exceptional in nature as to render his newly assigned schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under DC 7319.  The Veteran's symptoms of impairment, such as severity and frequency of bowel problems, are encompassed by the terms of DC 7319, as interpreted in this case by the Court.  

The Board acknowledges that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation or determine that extraschedular evaluation is warranted.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

The Veteran's symptoms have been contemplated under all potentially-applicable Diagnostic Codes, including Diagnostic Codes which allow for ratings in excess of 30 percent or which provide more specific criteria.  The Board finds no symptoms which are not addressed in the rating criteria which would warrant referral for assignment of an extra-schedular evaluation in this case under any potentially applicable Diagnostic Code.  Referral for consideration of an extraschedular evaluation is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional service-connected disability symptoms that have not been evaluated under the applicable Diagnostic Codes.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As noted in the Introduction, the claim for TDIU is addressed in the Remand, below.  Consideration of the combined effects of service-connected disabilities on the Veteran's employability is a separate basis for an award of total disability, where the schedular evaluations, as combined under 38 C.F.R. § 4.25, total less than 100 percent.  This determination that referral for an extraschedular evaluation based on the combined effects of service-connected disability which is exceptional and not captured by schedular evaluations is not warranted is not adverse to or determinative of the Remanded TDIU claim.  Id. at 1366.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The September 2007 rating decision granted service connection for IBS, and that claim is now substantiated.  

The Veteran is represented by an attorney.  The Veteran and his attorney have presented argument and evidence on the Veteran's behalf.  No further discussion of VA's duty to notify the Veteran with regard to this claim is required.  

The Veteran has undergone VA examinations as to the severity of the IBS disability.  The examinations described the Veteran's IBS in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.


ORDER

The criteria for an initial schedular 30 percent evaluation for IBS are met, subject to laws and regulations governing the effective date of an award of increased compensation.  


REMAND

In its March 2014 Remand, the Board directed that the Veteran be asked to provide information about the occupational tasks he performed in his employment as a Purchasing Manager for a pharmaceutical company prior to early retirement in 1995.  The December 2014 Supplemental Statement of the Case advised the Veteran that he did not reply to the request for information.  There is no official record of a response from the Veteran in the physical claims file, or in the electronic record as it apparently existed in September 2014.  The examiner who conducted September 2014 Social and Industrial Survey did not reference additional information from the Veteran about his job responsibilities or skills.  

The electronic record, in contrast, incudes a January 2015 allegation from the Veteran's attorney that a response from the Veteran about employment tasks he performed was transmitted to the RO by the attorney in August 2014.  The attorney provided a copy of a facsimile transmission to support the allegation that the Veteran's response was submitted to VA.  The January 2015 communication requested that VA obtain addendum opinions reflecting the information provided by the Veteran in August 2014. 

It does not appear that the RO responded to the attorney's January 2015 allegation that an August 2014 facsimile transmission provided employment and medical information from the Veteran.  Although the employment information provided in August 2014 was brief, it appears to the Board that the Veteran is entitled to updated medical opinions, if the Veteran's letter dated in August 2014 was, in fact, submitted in August 2014 or within the time allowed for response to an SSOC.  The RO should respond to the attorney's January 2015 contentions and request for addendum medical opinions before the Board completes appellate review.  

Unless the RO determines that the Veteran's attorney did not submit a letter from the Veteran dated in August 2014 within an allowed period, the additional information about his employment responsibilities provided by the Veteran in that letter should be provided to the examiner who conducted the September 2014 Social Work, and Industrial Survey, if that examiner is available.  If the examiner who conducted the 2014 Survey is not available, the Veteran should be afforded appropriate examination.  The Veteran's skills, to include the types of equipment and tools he used and was responsible for in his various industrial endeavors, should be noted.  

The clinician who provides an updated Survey, or addendum, should also be directed to discuss the Veteran's report in his August 2005 claim for TDIU that he earned income as a farmer from about 1986 to about 2000, including a determinations of the skills used by the Veteran in that employment.  The examiner or reviewer who provides the addendum opinion should review the Veteran's VA clinical records for the period at issue (approximately 1999 to 2001).  The examiner or reviewer should summarize the Veteran's clinical concerns and medical treatment, or any other factors shown in the relevant evidence, when the Veteran's substantially gainful employment as a farmer ended.  

Then, the examiners who conducted the prior gastrointestinal (GI) disability and psychiatric disability examinations, or appropriate reviewers, should provide addendum medical opinions, if those examiners are available.  If an examiner who conducted 2014 VA examination is not available, the Veteran should be afforded appropriate examination.

Each medical opinion should reflect review of the Veteran's employment responsibilities and skills.  The GI specialty examiner or reviewer should describe the effect of the Veteran's GI disability on the Veteran's ability to perform tasks required for employment.  The psychiatric specialty examiner should be asked to describe the effects of service-connected psychiatric disability on the Veteran's ability to perform tasks required for employment.  

Then, the RO should make an adjudicative determination as to whether the Veteran is unemployable.  Floore v. Shinseki, 26 Vet. App. 376, 381(2013)(whether a veteran is unemployable is an adjudicative determination made by the rating activity, not a medical question requiring an expert opinion)(citing Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012)).  VA's duty to assist does not require obtaining a single medical opinion regarding the impact of multiple service-connected disabilities on employability to decide entitlement to TDIU.  E.g., Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376(2013).  If, however, the RO determines that such an opinion is necessary to decide this case, it should obtain such opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should respond to the January 2015 request for addendum medical opinions to address evidence alleged to have been submitted in August 2014 but not addressed or noted by VA.  

2.  Unless the determination in paragraph #1 is unfavorable to the Veteran, the RO should obtain and associate the Veteran's complete VA treatment records since December 2014 with the electronic file.  

VA clinical records for the period from 1999 to 2001, and any other VA clinical records requested by an examiner should also be associated with the claims file.

3.  Unless the determination in paragraph #1 is unfavorable to the Veteran, the Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to the TDIU claim, including, but not limited to, tax information, non-VA clinical records from 1999 to 2001, and the like.  

4.  Unless the determination in paragraph #1 is unfavorable to the Veteran, the examiner who conducted September 2014 Social Work & Industrial Survey should review the Veteran's letter dated in August 2014, the claims file, beginning with the Veteran's August 2005 claim for TDIU, and should list any specific job skills the Veteran has, to include knowledge of how to use or maintain particular office or industrial equipment or machinery, computer certifications, or other special skills.  After review of the claims file, the August 2014 statement from the Veteran, and other information of evidence obtained deraign the course of the Remand, the examiner/reviewer should discuss whether the Veteran's educational and occupational background provides him with skill transferrable to substantially gainful types of employment.  

5.  Unless the determination in paragraph #1 is unfavorable to the Veteran, obtain addendum opinion from the examiner who conducted the 2014 VA examination of severity of IBS.  If the examiner who conducted the prior VA examination is not available, an appropriate examiner or reviewer should be assigned to review the claims file or provide in-person examination.  
 
After review of the additional evidence regarding employability provided by the Veteran in August 2015, review of the private medical opinion submitted in January 2015, review of the Industrial Survey report, and review of VA or non-VA clinical record obtained on Remand, the examiner/reviewer should provide an opinion as to the effects of IBS on the Veteran's abilities to perform occupational tasks necessary to obtain or retain substantially gainful employment.  

6.  Unless the determination in paragraph #1 is unfavorable to the Veteran, obtain addendum opinion from the examiner who conducted the 2014 VA examination of severity of the Veteran's psychiatric disability.  If the examiner who conducted the 2014 VA examination is not available, an appropriate examiner or reviewer should be assigned to review the claims file or provide in-person examination.  

After review of the additional evidence regarding employability provided by the Veteran in August 2015, review of the private medical opinion submitted in January 2015, review of the Industrial Survey report obtained on Remand, and review of VA and non-VA clinical record obtained on Remand, the examiner/reviewer should provide an opinion as to the effects of the service-connected psychiatric disability on the Veteran's abilities to perform occupational tasks necessary to obtain or retain gainful employment.  

7.  If the appeal for TDIU remains adverse to the based on the entire record, readjudicate the issue on appeal.  If TDIU claim remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


